 



Exhibit 10.41
(DBS LOGO) [a23718a2371801.gif]
PRIVATE & CONFIDENTIAL
DBCN/CR/2003/0169 (KLM:bkm)

10 May 2005

TRIO-TECH INTERNATIONAL PTE LTD
1008 Toa Payoh North
#03-09
Toa Payoh Industrial Estate
Singapore 318996
Attn: Mr Victor Ting/Ms Wong Yung Sung
Dear Sirs
BANKING FACILITIES
1 We refer to the various discussions between your Company and our officers and
are pleased to offer to your Company the following facilities:-

              Existing   Revised Facilities   Limits   Limits
Import Line comprising (Sight/Usance) Letters of Credit, Trust Receipts, Bills
Receivable Purchase (Import), Shipping Guarantees and Airway Guarantees
  S$1,000,000   S$1,000,000
 
       
Bills Receivable Sales
   US$3,000,000    US$3,000,000
 
       
Term Loan I (original limit)
  S$797,627-60   S$797,627-60
 
       
Term Loan III (original limit)
  S$l,000,000   S$l,000,000
 
       
Term Loan IV
  —   S$1,000,000
 
       
Term Loan V
  —   S$1,000,000
 
       
Foreign Exchange Line
  S$3,000,000   S$3,000,000

2 The above offer is subject to the following terms and conditions:-

  (a)   Purpose

  (i)   Term Loan IV

To part finance the purchase/installation of one (1) unit of heat-dissipating
system (hereinafter called “Equipment 1”).

         
 
  DBS Bank Ltd   Tel: 65.67671555
 
  DBS Business Centre (North) Enterprise Banking   Fax: 65.6764 2725
 
  900 South Woodlands Drive #05-01   Telex: RS 24455
 
  Woodlands Civic Centre   SWIFT Dest: DBSSSGSG
 
  Singapore 730900   www.dbs.com

1



--------------------------------------------------------------------------------



 



(DBS LOGO) [a23718a2371801.gif]
TRIO-TECH INTERNATIONAL PTE LTD
Banking Facilities
10 May 2005

  (ii)   Term Loan V         To part finance the purchase/installation of one
(1) unit of heat-dissipating system (hereinafter called “Equipment 2”).

  (b)   Interest Rate for Term Loans IV and V         1.00% per annum above the
prevailing DBS Bank Prime rate or such other rate(s) as may be determined by us
from time to time. Interest shall be calculated on daily rest basis based on a
365/366-day year.         The monthly instalment will be calculated based on the
respective amount disbursed, over the original duration of Term Loan IV and V
respectively.         The prevailing DBS Bank Prime rate is 4.25% per annum.    
(c)   Financing Quantum         Term Loans IV and V shall be capped at
S$1,000,000/- each.     (d)   Financing Period

  (i)   The duration for Term Loan IV shall be three (3) years.     (ii)   The
duration for Term Loan V shall be three (3) years

  (e)   Conditions governing use of Term Loans IV and V

  (i)   Term Loans IV and V shall be disbursed progressively upon your
submission of:

  (a)   vendors’/suppliers’ invoices of installation works done/materials
purchased for Equipment I and 2 respectively; and     (b)   documentary evidence
acceptable to DBS Bank that your Company has met the Goods and Services Tax
(GST) and the first 10% of the cost of Equipment I and 2 respectively under the
aforementioned invoices.

         
 
  DBS Bank Ltd   Tel: 65.67671555
 
  DBS Business Centre (North) Enterprise Banking   Fax: 65.6764 2725
 
  900 South Woodlands Drive #05-01   Telex: RS 24455
 
  Woodlands Civic Centre   SWIFT Dest: DBSSSGSG
 
  Singapore 730900   www.dbs.com

2



--------------------------------------------------------------------------------



 



(DBS LOGO) [a23718a2371801.gif]
TRIO-TECH INTERNATIONAL PTE LTD
Banking Facilities
10 May 2005

  (ii)   DBS Bank shall reimburse your Company the amount paid to the
vendors/suppliers’ in respect of clause 2(e)(i)(a) above subject to:

  (a)   your submission of documentary evidence satisfactory to the Bank; and  
  (b)   your Company meeting the requirements stipulated in our letter of offer
herein.

  (f)   Availability         Term Loans IV and V shall be available for drawdown
within one (1) year from the date of this letter of offer.     (g)   Repayment

  (i)   Term Loans IV and V shall be repaid in thirty-six (36) monthly
instalments to be determined upon each drawdown respectively. The first of such
instalments shall be paid one (1) month from the date of its respective first
disbursements. Subsequent monthly instalments shall be paid on the corresponding
day of succeeding months.     (ii)   In the event the interest rate applicable
on Term Loan IV and/or Term Loan V is/are revised, you shall pay such increased
or reduced monthly instalments based on the new interest rate to enable the
respective loans to be completely repaid within the agreed period of three
(3) years each.

  (h)   Security         The above banking facilities together with all monies
and liabilities which may be owing or becoming owing by you to DBS Bank from
time to time shall be secured by the existing charge on fixed deposit(s) of not
less than S$800,000/- in aggregate or its equivalent in other acceptable
currencies and renewal(s) thereof shall continue to be placed with DBS Bank to
be used to offset all monies and liabilities owing by you to DBS Bank. In this
connection, the existing Charge on Specific Fixed Deposit(s) dated 20 Jan 2004
executed by you in favour of DBS Bank shall continue to apply.     (i)  
Financial Covenants

  (i)   Your Company shall at all times maintain a minimum net worth of not less
than S$10,000,000/-. In this connection, net worth shall be defined as the sum
of paid-up capital, revenue reserve and capital reserve.

         
 
  DBS Bank Ltd   Tel: 65.67671555
 
  DBS Business Centre (North) Enterprise Banking   Fax: 65.67642725
 
  900 South Woodlands Drive #05-01   Telex: RS 24455
 
  Woodlands Civic Centre   SWIFT Dest: DBSSSGSG
 
  Singapore 730900   www.dbs.com

3



--------------------------------------------------------------------------------



 



(DBS LOGO) [a23718a2371801.gif]
TRIO-TECH INTERNATIONAL PTE LTD
Banking Facilities
10 May 2005

  (ii)   Your company shall maintain a gearing ratio (defined as total
liabilities over shareholders’ funds including shareholders’ loans, if any) of
not more than 250% at all times.     (iii)   Your Company shall not create any
charge, mortgage, pledge or lien in respect of any of your properties and assets
nor factor or assign any of your account receivables, save for the equipment
financed under the Hire Purchase agreements, without the prior consent of DBS
Bank in writing, such consent not to be unreasonably withheld.

  (j)   Pre-Condition for Disbursement         Upon completion of legal
documentation as required by DBS Bank.     (k)   Disbursement         Term Loans
IV and V shall be available for progressive drawdown against documents
acceptable to DBS Bank.     (I)   Right of Review         In conformity with
normal banking practice, DBS Bank reserves the right to review the banking
facilities from time to time at its discretion. Upon the review of the
facilities, DBS Bank shall have the right to vary, reduce, or terminate the
facilities (whether actual or contingent).     (m)   Standard Conditions        
The attached Standard Conditions governing Singapore Dollar and/or Non-Singapore
Dollar Credit Facilities granted by DBS Bank shall apply.

3 All other terms and conditions as stipulated in our previous letter(s) of
offer and/or letter(s) of variation shall remain unchanged.
4 Should the above offer meet with your acceptance, please submit to DBS Bank
two (2) certified copies of the Resolution passed by your Board of Directors
accepting the same on all the terms and conditions contained herein and furnish
to DBS Bank the name(s) of the person(s) authorised to contract the foreign
exchange transactions, together with the duplicate of this letter of offer duly
signed.
5 This offer shall lapse if it is not accepted within fourteen (14) days from
the date of this letter unless an extension is requested for and agreed to by
DBS Bank.

         
 
  DBS Bank Ltd   Tel: 65.67671555
 
  DBS Business Centre (North) Enterprise Banking   Fax: 65.6764 2725
 
  900 South Woodlands Drive #05-01   Telex: RS 24455
 
  Woodlands Civic Centre   SWIFT Dest: DBSSSGSG
 
  Singapore 730900   www.dbs.com

4



--------------------------------------------------------------------------------



 



(DBS LOGO) [a23718a2371801.gif]
TRIO-TECH INTERNATIONAL PTE LTD
Banking Facilities
10 May 2005
6 Should you have any enquiries pertaining to this letter of offer, please do
not hesitate to contact Ms Tan Li Peng at 6767 1557.
Yours faithfully
/s/ Loi Kai Cheow
LOI KAI CHEOW
VICE PRESIDENT
DBS BUSINESS CENTRE (NORTH)
ENTERPRISE BANKING
We hereby confirm acceptance of the above terms and conditions and authorise you
to debit our account (no: 005-006110-5) with your (Toa Payoh Branch) Branch for
the monthly instalments payable as well as interest, fees, expenses or such
other sum(s) that may be payable in connection with the facility(ies) offered
herein.
For and on behalf of Trio-Tech International Pte Ltd

     
/s/ Yong Siew Wai
 
Authorised Signatory(ies) Yong Siew Wai
   
(Company’s stamp to be affixed if required)
   
Date:
   

         
 
  DBS Bank Ltd   Tel: 65.6767,1555
 
  DBS Business Centre (North) Enterprise Banking   Fax: 65.6764 2725
 
  900 South Woodlands Drive #05-01   Telex: RS 24455
 
  Woodlands Civic Centre   SWIFT Dest: DBSSSGSG
 
  Singapore 730900   www.dbs.com

5